Name: Council Decision (EU) 2018/156 of 22 January 2018 on the position to be taken on behalf of the European Union within the Association Council established by the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, as regards supplementing Annex I-A to Chapter 1 of Title IV of that Agreement, and within the Association Committee in Trade configuration, as regards recalculating the schedule of export duty elimination set out in Annexes I-C and I-D to Chapter 1 of Title IV of that Agreement
 Type: Decision
 Subject Matter: tariff policy;  trade;  European construction;  Europe;  international trade;  international affairs
 Date Published: 2018-02-01

 1.2.2018 EN Official Journal of the European Union L 29/13 COUNCIL DECISION (EU) 2018/156 of 22 January 2018 on the position to be taken on behalf of the European Union within the Association Council established by the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, as regards supplementing Annex I-A to Chapter 1 of Title IV of that Agreement, and within the Association Committee in Trade configuration, as regards recalculating the schedule of export duty elimination set out in Annexes I-C and I-D to Chapter 1 of Title IV of that Agreement THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4) and Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part (1) (the Agreement) entered into force on 1 September 2017. Article 486(3) and (4) thereof provides for the provisional application of the Agreement in part, as specified by the Union. (2) Article 4 of Council Decision 2014/668/EU (2) specifies the provisions of the Agreement to be applied provisionally, including those related to the elimination of customs duties and those related to Annexes I-A to I-D to Chapter 1 of Title IV of the Agreement. The provisional application has been effective since 1 January 2016. (3) Having unilaterally anticipated the implementation of the Schedule of concessions set out in Annex I-A to Chapter 1 of Title IV of the Agreement by means of the autonomous trade preferences provided for under Regulation (EU) No 374/2014 of the European Parliament and the Council (3), the Union has already applied the specific modalities of implementation of the schedule (staging categories) which were agreed by the Parties. (4) A clarification on the modalities of tariff dismantlement was adopted by means of Regulation (EU) No 1150/2014 of the European Parliament and the Council (4), in the context of the amendment to the autonomous trade preferences, with a view to specifying the reduction to be applied to the base rate of customs duties for each staging category referred to in Annex I to Regulation (EU) No 374/2014. (5) An equivalent clarification is required to ensure that the same modalities, reflecting the joint understanding reached by the Parties during negotiations, are clearly set out for the optimal implementation of the Schedule of concessions. Such modalities are to be applied by both parties to the Agreement. (6) Annex I-C to Chapter 1 of Title IV of the Agreement, setting out the schedules of export duty elimination of Ukraine, provides that the recalculation of the table is needed in order to maintain the relative preference, that is, same proportion, compared to the WTO-bound export duty rates applicable for each period in case the trade-related provisions of the Agreement enter into force after 15 May 2014. (7) Annex I-D to Chapter 1 of Title IV of the Agreement, setting out safeguard measures in the form of a surcharge to be applied to the export duty for specific goods, also provides that the recalculation of the table is needed in order to maintain the relative preference, that is, same proportion, compared to the WTO-bound export duty rates applicable for each period in case the trade-related provisions of the Agreement enter into force after 15 May 2014. (8) A technical amendment in Annex I-C to Chapter 1 of Title IV of the Agreement is required to tariff code 1207 9997 00 to reflect the correct description as per United Commodities Classifier (UKTZED) of Ukraine. (9) By Decision No 3/2014 (5), the EU-Ukraine Association Council empowered the Association Committee in Trade configuration (the Trade Committee) to update or amend certain trade-related annexes, including Annexes I-C and I-D to Chapter 1 of Title IV of the Agreement. (10) The position of the Union within the Association Council and within the Trade Committee configuration should therefore be based on the attached draft Decisions, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on behalf of the Union within the Association Council as regards supplementing Annex I-A to Chapter 1 of Title IV of the Agreement and within the Trade Committee as regards recalculating the schedule of export duty elimination set out in Annexes I-C and I-D to Chapter 1 of Title IV of the Agreement, shall be based on the draft Decisions attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Article 3 This Decision is addressed to the Commission. Done at Brussels, 22 January 2018. For the Council The President F. MOGHERINI (1) OJ L 161, 29.5.2014, p. 3. (2) Council Decision 2014/668/EU of 23 June 2014 on the signing, on behalf of the European Union, and provisional application of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, as regards Title III (with the exception of the provisions relating to the treatment of third-country nationals legally employed as workers in the territory of the other Party) and Titles IV, V, VI and VII thereof, as well as the related Annexes and Protocols (OJ L 278, 20.9.2014, p. 1). (3) Regulation (EU) No 374/2014 of the European Parliament and of the Council of 16 April 2014 on the reduction or elimination of customs duties on goods originating in Ukraine (OJ L 118, 22.4.2014, p. 1). (4) Regulation (EU) No 1150/2014 of the European Parliament and the Council of 29 October 2014 amending Regulation (EU) No 374/2014 on the reduction or elimination of customs duties on goods originating in Ukraine (OJ L 313, 31.10.2014, p. 1). (5) Decision No 3/2014 of the EU-Ukraine Association Council of 15 December 2014 on the delegation of certain powers by the Association Council to the Association Committee in Trade configuration (OJ L 158, 24.6.2015, p. 4). DRAFT DECISION No ¦/2018 OF THE EU-UKRAINE ASSOCIATION COUNCIL of ¦ 2018 supplementing Annex I-A to Chapter 1 of Title IV of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part THE EU-UKRAINE ASSOCIATION COUNCIL, Having regard to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part (1), signed in Brussels on 27 June 2014, Whereas: (1) In accordance with Article 486 of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part (the Agreement), parts of the Agreement, including provisions on the elimination of customs duties, and related Annex I-A to Chapter 1 of Title IV of the Agreement is applied provisionally as of 1 January 2016. (2) Regulation (EU) No 374/2014 of the European Parliament and of the Council (2) unilaterally established a preferential arrangement which allowed for the reduction or the elimination of customs duties on goods originating in Ukraine in accordance with Annex I to that Regulation. (3) Such preferential arrangement corresponded to the tariff concessions which would be applied in the course of the first year of implementation of the Agreement in accordance with Annex I-A to Chapter 1 of Title IV of the Agreement. (4) Regulation (EU) No 1150/2014 of the European Parliament and of the Council (3), inter alia introduced a clarification on the specific reduction to be applied to the base rate of customs duties for each staging category referred to in Annex I to that Regulation. (5) In the interest of clarity of the Agreement an equivalent clarification is required to specify the reduction to be applied to the base rate of customs duties for all subsequent years for each staging category referred to in Annex I-A to Chapter 1 of Title IV of the Agreement. Such modalities of tariff dismantlement correspond to the mutual understanding reached with Ukraine during the negotiation, and will be applied by both parties to the Agreement. (6) Article 463(2) of the Agreement provides that the Association Council is a forum for exchange of information on implementation and enforcement measures. (7) Article 463(3) of the Agreement provides that the Association Council may update or amend the Annexes to the Agreement. (8) It is therefore appropriate for the EU-Ukraine Association Council to adopt a decision supplementing Annex I-A to Chapter 1 of Title IV of the Agreement, HAS ADOPTED THIS DECISION: Article 1 A new Appendix C is added to Annex I-A to Chapter 1 of Title IV of the Agreement, as set out in the Annex to this Decision to clarify the implementation of the reduction to the base rate of customs duties to be applied for all subsequent years for each staging category referred to in Annex I-A to Chapter 1 of Title IV of the Agreement. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦, For the Association Council The Chair (1) OJ L 161, 29.5.2014, p. 3. (2) Regulation (EU) No 374/2014 of the European Parliament and of the Council of 16 April 2014 on the reduction or elimination of customs duties on goods originating in Ukraine (OJ L 118, 22.4.2014, p. 1). (3) Regulation (EU) No 1150/2014 of the European Parliament and the Council of 29 October 2014 amending Regulation (EU) No 374/2014 on the reduction or elimination of customs duties on goods originating in Ukraine (OJ L 313, 31.10.2014, p. 1). ANNEX APPENDIX C TO ANNEX I-A TO CHAPTER 1 OF TITLE IV OF THE AGREEMENT ELIMINATION OF CUSTOMS DUTIES TARIFF ELIMINATION SCHEDULES OF THE PARTIES FOR GOODS ORIGINATING IN OTHER PARTY This Appendix clarifies the reduction to the base rate of customs duties to be applied for each staging category. 1. Except as otherwise provided in the Tariff Elimination Schedules of Parties included in Annex I-A to Chapter 1 of Title IV of the Agreement (hereinafter referred to as the Schedules), the following clarifications apply to the elimination of customs duties by Parties pursuant to Article 29 (Elimination of Customs Duties on Imports) of Title IV (Trade and Trade-related Matters) of the Agreement: (a) customs duties on goods originating in Ukraine or EU (hereinafter referred to as originating goods) provided for in the tariff lines in staging category 0 in the Schedules shall be eliminated entirely and such goods shall be free of any customs duty on the date this Agreement enters into force; (b) customs duties on originating goods provided for in the tariff lines in staging category 1 in the Schedules shall be removed in two equal stages beginning on the date this Agreement enters into force, and such goods shall thereafter be free of any customs duty; (c) customs duties on originating goods provided for in the tariff lines in staging category 2 in the Schedules shall be removed in three equal stages beginning on the date this Agreement enters into force, and such goods shall thereafter be free of any customs duty; (d) customs duties on originating goods provided for in the tariff lines in staging category 3 in the Schedules shall be removed in four equal stages beginning on the date this Agreement enters into force, and such goods shall thereafter be free of any customs duty; (e) customs duties on originating goods provided for in the tariff lines in staging category 5 in the Schedules shall be removed in six equal stages beginning on the date this Agreement enters into force, and such goods shall thereafter be free of any customs duty; (f) customs duties on originating goods provided for in the tariff lines in staging category 7 in the Schedules shall be removed in eight equal stages beginning on the date this Agreement enters into force, and such goods shall thereafter be free of any customs duty; (g) customs duties on originating goods provided for in the tariff lines in staging category 10 in the Schedules shall be removed in eleven equal stages beginning on the date this Agreement enters into force, and such goods shall thereafter be free of any customs duty; (h) customs duties on originating goods provided for in tariff lines marked with 20 % in 5 years in the Schedules shall be reduced by 20 % in six equal stages beginning on the date this Agreement enters into force, and such goods shall thereafter be subject to a customs duty equivalent to the base rate reduced by 20 %; (i) customs duties on originating goods provided for in tariff lines marked with 20 % in 10 years in the Schedules shall be reduced by 20 % in eleven equal stages beginning on the date this Agreement enters into force, and such goods shall thereafter be subject to a customs duty equivalent to the base rate reduced by 20 %; (j) customs duties on originating goods provided for in tariff lines marked with 30 % in 5 years in the Schedules shall be reduced by 30 % in six equal stages beginning on the date this Agreement enters into force, and such goods shall thereafter be subject to a customs duty equivalent to the base rate reduced by 30 %; (k) customs duties on originating goods provided for in tariff lines marked with 50 % in 5 years in the Schedules shall be reduced by 50 % in six equal stages beginning on the date this Agreement enters into force, and such goods shall thereafter be subject to a customs duty equivalent to the base rate reduced by 50 %; (l) customs duties on originating goods provided for in tariff lines marked with 50 % in 7 years in the Schedules shall be reduced by 50 % in eight equal stages beginning on the date this Agreement enters into force, and such goods shall thereafter be subject to a customs duty equivalent to the base rate reduced by 50 %; (m) customs duties on originating goods provided for in tariff lines marked with 50 % in 10 years in the Schedules shall be reduced by 50 % in eleven equal stages beginning on the date this Agreement enters into force, and such goods shall thereafter be subject to a customs duty equivalent to the base rate reduced by 50 %; (n) customs duties on originating goods provided for in tariff lines marked with 60 % in 5 years in the Schedules shall be reduced by 60 % in six equal stages beginning on the date this Agreement enters into force, and such goods shall thereafter be subject to a customs duty equivalent to the base rate reduced by 60 %; (o) customs duties on originating goods provided for in the tariff lines in staging category Ad valorem free (Entry Price (1)) in the Schedules, shall be eliminated on the date this Agreement enters into force; the liberalisation concerns the ad valorem duty only; the specific duty linked to the entry price system applicable for these originating goods shall be maintained. 2. The base rate and staging category to determine the rate of customs duty applicable at each stage of reduction for a tariff line are indicated in the corresponding tariff line in the Schedule. 3. For the purposes of the elimination of customs duties, the rate of customs duties applied in each stage shall be rounded down at least to the nearest tenth of a percentage point or, if the rate of customs duty is expressed in monetary units, at least to the nearest tenth of the official monetary unit of the Party. 4. For the purposes of this Appendix, the first reduction shall take place on the entry into force of this Agreement, and each successive reduction shall take effect on 1 January of the relevant year. 5. If the entry into force of this Agreement corresponds to a date after 1 January and before 31 December of the same year, the in-quota quantity will be pro-rated on a proportional basis for the remainder of the calendar year. (1) See Annex 2 to Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). DRAFT DECISION No ¦/2018 OF THE EU-UKRAINE ASSOCIATION COMMITTEE IN TRADE CONFIGURATION of ¦ 2018 on recalculating the schedule of export duty elimination set out in Annexes I-C and I-D to Chapter 1 of Title IV of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part THE ASSOCIATION COMMITTEE IN TRADE CONFIGURATION, Having regard to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part (1), signed in Brussels on 27 June 2014, Whereas: (1) In accordance with Article 486 of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part (the Agreement), parts of the Agreement, including provisions on the elimination of customs duties, and related Annexes I-C to I-D to Chapter 1 of Title IV of the Agreement are applied provisionally as of 1 January 2016. (2) Annex I-C to Chapter 1 of Title IV of the Agreement, setting out the schedules of export duty elimination of Ukraine, establishes that a recalculation of the table is needed in order to maintain the relative preference, that is, same proportion, compared to the WTO-bound export duty rates applicable for each period in case the trade-related provisions of the Agreement enter into force after 15 May 2014. (3) Annex I-D to Chapter 1 of Title IV of the Agreement, setting out safeguard measures in the form of a surcharge to be applied to the export duty for specific goods, also establishes that the recalculation of the table is needed in order to maintain the relative preference, that is, same proportion, compared to the WTO-bound export duty rates applicable for each period in case the trade-related provisions of the Agreement enter into force after 15 May 2014. (4) A technical amendment in Annex I-C to Chapter 1 of Title IV of the Agreement is required to tariff code 1207 99 97 00 to reflect the correct description as per United Commodities Classifier (UKTZED) of Ukraine. (5) Article 463(3) of the Agreement provides that the Association Council may update or amend the Annexes to the Agreement. (6) Article 465(2) of the Agreement specifies that the Association Council may delegate any of its powers, including the power to take binding decisions, to the Association Committee. Under Article 465(4) of the Agreement, that Committee is to meet in a specific configuration to address all issues related to the Title IV (Trade and Trade Related matters) of the Agreement. (7) The EU-Ukraine Association Council empowered the Association Committee in Trade configuration (the Trade Committee) by Decision No 3/2014 (2) to update or amend certain trade-related annexes, including Annexes I-C and I-D to Chapter 1 of Title IV of the Agreement. (8) It is therefore appropriate for the Trade Committee to adopt a decision recalculating the schedule of export duty elimination set out in Annexes I-C and I-D to Chapter 1 of Title IV of the Agreement, HAS ADOPTED THIS DECISION: Article 1 Annex I-C to Chapter 1 of Title IV of the Agreement between the European Union and the European Atomic Energy Community and their Member States of the one part, and Ukraine, of the other part, is hereby replaced by the text set out in Annex I to this Decision. Article 2 Annex I-D to Chapter 1 of Title IV of the Agreement between the European Union and the European Atomic Energy Community and their Member States of the one part, and Ukraine, of the other part, is hereby replaced by the text set out in Annex II to this Decision. Article 3 This Decision shall enter into force on the date of its adoption. Done at ¦, For the Association Committee in Trade configuration The Chair (1) OJ L 161, 29.5.2014, p. 3. (2) Decision No 3/2014 of the EU-Ukraine Association Council of 15 December 2014 on the delegation of certain powers by the Association Council to the Association Committee in Trade configuration (OJ L 158, 24.6.2015, p. 4). ANNEX I ANNEX I-C TO CHAPTER 1 OF TITLE IV OF THE AGREEMENT SCHEDULES OF EXPORT DUTY ELIMINATION Duties expressed in % unless otherwise specified. Livestock and hide raw materials HS code Description EIF (2016 (1)) EIF+1 (2017) EIF+2 (2018) EIF+3 (2019) EIF+4 (2020) EIF+5 (2021) EIF+6 (2022) EIF+7 (2023) EIF+8 (2024) EIF+9 (2025) EIF+10 (2026) Safeguard measures Live bovine animals of domestic species, except pure-bred breeding animals: 0102 90 05 00 Domestic species of a weight not exceeding 80 kg 8,0 7,2 6,4 5,6 4,8 4,0 3,2 2,4 1,6 0,8 0,0 0102 90 21 00 Domestic species of a weight exceeding 80 kg but not exceeding 160 kg for slaughter 8,0 7,2 6,4 5,6 4,8 4,0 3,2 2,4 1,6 0,8 0,0 0102 90 29 00 Domestic species of a weight exceeding 80 kg but not exceeding 160 kg not slaughter 8,0 7,2 6,4 5,6 4,8 4,0 3,2 2,4 1,6 0,8 0,0 0102 90 41 00 Domestic species of a weight exceeding 160 kg but not exceeding 300 kg for slaughter 8,0 7,2 6,4 5,6 4,8 4,0 3,2 2,4 1,6 0,8 0,0 0102 90 49 00 Domestic species of a weight exceeding 160 kg but not exceeding 300 kg not slaughter 8,0 7,2 6,4 5,6 4,8 4,0 3,2 2,4 1,6 0,8 0,0 0102 90 51 00 Heifers (female bovines that have never calved) of a weight exceeding 300 kg for slaughter 8,0 7,2 6,4 5,6 4,8 4,0 3,2 2,4 1,6 0,8 0,0 0102 90 59 00 Heifers (female bovines that have never calved) of a weight exceeding 300 kg not slaughter 8,0 7,2 6,4 5,6 4,8 4,0 3,2 2,4 1,6 0,8 0,0 0102 90 61 00 Cows of a weight exceeding 300 kg for slaughter 8,0 7,2 6,4 5,6 4,8 4,0 3,2 2,4 1,6 0,8 0,0 0102 90 69 00 Cows of a weight exceeding 300 kg not slaughter 8,0 7,2 6,4 5,6 4,8 4,0 3,2 2,4 1,6 0,8 0,0 0102 90 71 00 Domestic species except heifers and cows of a weight exceeding 300 kg for slaughter 8,0 7,2 6,4 5,6 4,8 4,0 3,2 2,4 1,6 0,8 0,0 0102 90 79 00 Domestic species except heifers and cows of a weight exceeding 300 kg not slaughter 8,0 7,2 6,4 5,6 4,8 4,0 3,2 2,4 1,6 0,8 0,0 0102 90 90 00 Not domestic bovines 8,0 7,2 6,4 5,6 4,8 4,0 3,2 2,4 1,6 0,8 0,0 Live sheep: 0104 10 10 00 Pure-bred breeding animals 8,0 7,2 6,4 5,6 4,8 4,0 3,2 2,4 1,6 0,8 0,0 0104 10 30 00 Lambs (up to a year old) 8,0 7,2 6,4 5,6 4,8 4,0 3,2 2,4 1,6 0,8 0,0 0104 10 80 00 Other live sheep except pure-bred breeding animals and lambs (up to a year old) 8,0 7,2 6,4 5,6 4,8 4,0 3,2 2,4 1,6 0,8 0,0 4101 Raw hides and skins of bovine (including buffalo) or equine animals (fresh, or salted, dried, limed, pickled or otherwise preserved, but not tanned, parchment-dressed or further prepared), whether or not dehaired or split 11 9,84 8,70 7,95 7,14 6,25 5,0 3,75 2,5 1,25 0,0 see Annex I-D 4102 Raw skins of sheep or lambs (fresh, or salted, dried, limed, pickled or otherwise preserved, but not tanned, parchment-dressed or further prepared), whether or not with wool on or split, other than those excluded by note 1(c) to this chapter 11 9,84 8,70 7,95 7,14 6,25 5,0 3,75 2,5 1,25 0,0 see Annex I-D 4103 90 Other raw hides and skins (fresh, or salted, dried, limed, pickled or otherwise preserved, but not tanned, parchment-dressed or further prepared), whether or not dehaired or split, other than those excluded by note 1(b) or 1(c) to this chapter except of reptiles and swine 11 9,84 8,70 7,95 7,14 6,25 5,0 3,75 2,5 1,25 0,0 see Annex I-D Seeds of some types of oil-yielding crops HS code Description EIF (2016) EIF+1 (2017) EIF+2 (2018) EIF+3 (2019) EIF+4 (2020) EIF+5 (2021) EIF+6 (2022) EIF+7 (2023) EIF+8 (2024) EIF+9 (2025) EIF+10 (2026) Safeguard measures 1204 00 Linseed, whether or not broken 9,1 8,2 7,3 6,4 5,5 4,5 3,6 2,7 1,8 0,9 0,0 1206 00 Sunflower seeds, whether or not broken 9,1 8,2 7,3 6,4 5,5 4,5 3,6 2,7 1,8 0,9 0,0 see Annex I-D 1207 99 97 00 False flax seeds (Camelina spp.) 9,1 8,2 7,3 6,4 5,5 4,5 3,6 2,7 1,8 0,9 0,0 Alloyed ferrous metal scrap, nonferrous metal scrap and semi-manufactured goods of them HS code Description EIF (2016) EIF+1 (2017) EIF+2 (2018) EIF+3 (2019) EIF+4 (2020) EIF+5 (2021) EIF+6 (2022) EIF+7 (2023) EIF+8 (2024) EIF+9 (2025) EIF+10 (2026) Safeguard measures 7202 99 80 00 Ferrochrome nickel and other ferroalloys 13,64 10,0 9,0 8,0 7,0 6,0 5,0 4,0 3,0 2,0 0,0 7204 21 Waste and scrap of stainless steel 10,0 9,0 8,0 7,0 6,0 5,0 4,0 3,0 2,0 1,0 0,0 see Annex I-D 7204 29 00 00 Waste and scrap of alloyed steel, other 10,0 9,0 8,0 7,0 6,0 5,0 4,0 3,0 2,0 1,0 0,0 see Annex I-D 7204 50 00 00 Waste in ingots (charge ingots) for remelt, of alloyed steel 10,0 9,0 8,0 7,0 6,0 5,0 4,0 3,0 2,0 1,0 0,0 see Annex I-D 7218 10 00 00 Stainless steel in form of ingots and in other primary forms 10,0 9,0 8,0 7,0 6,0 5,0 4,0 3,0 2,0 1,0 0,0 see Annex I-D 7401 00 00 00 Copper mattes; cement copper (precipitated copper) 10,0 9,0 8,0 7,0 6,0 5,0 4,0 3,0 2,0 1,0 0,0 see Annex I-D 7402 00 00 00 Unrefined copper; copper anodes for electrolytic refining 10,0 9,0 8,0 7,0 6,0 5,0 4,0 3,0 2,0 1,0 0,0 see Annex I-D 7403 12 00 00 Cast bars for manufacture of wire (wire bars) of refined copper 10,0 9,0 8,0 7,0 6,0 5,0 4,0 3,0 2,0 1,0 0,0 see Annex I-D 7403 13 00 00 Refined copper billets 10,0 9,0 8,0 7,0 6,0 5,0 4,0 3,0 2,0 1,0 0,0 see Annex I-D 7403 19 00 00 Refined copper, other 10,0 9,0 8,0 7,0 6,0 5,0 4,0 3,0 2,0 1,0 0,0 see Annex I-D 7403 21 00 00 Copper-zinc base alloys (brass) 10,0 9,0 8,0 7,0 6,0 5,0 4,0 3,0 2,0 1,0 0,0 see Annex I-D 7403 22 00 00 Copper-tin base alloys (bronze) 10,0 9,0 8,0 7,0 6,0 5,0 4,0 3,0 2,0 1,0 0,0 see Annex I-D 7403 29 00 00 Other copper alloys (other than master alloys of heading 7405 ); copper and nickel alloys (cupronickels), or copper, nickel and zinc alloys (nickel silver) 10,0 9,0 8,0 7,0 6,0 5,0 4,0 3,0 2,0 1,0 0,0 see Annex I-D 7404 00 Copper waste and scrap 10,0 9,0 8,0 7,0 6,0 5,0 4,0 3,0 2,0 1,0 0,0 see Annex I-D 7405 00 00 00 Master alloys of copper 10,0 9,0 8,0 7,0 6,0 5,0 4,0 3,0 2,0 1,0 0,0 see Annex I-D 7406 Copper powders and flakes 10,0 9,0 8,0 7,0 6,0 5,0 4,0 3,0 2,0 1,0 0,0 see Annex I-D 7419 99 10 00 Copper wire grates and meshes 13,64 10,0 9,0 8,0 7,0 6,0 5,0 4,0 3,0 2,0 0,0 7415 29 00 00 Other copper goods without threads, except for washers (including spring washers) 13,64 10,0 9,0 8,0 7,0 6,0 5,0 4,0 3,0 2,0 0,0 7415 39 00 00 Other copper goods with threads (except for screws, for wood, other screws, bolts and nuts) 13,64 10,0 9,0 8,0 7,0 6,0 5,0 4,0 3,0 2,0 0,0 7418 19 90 00 Table, kitchen or other household articles and parts thereof, of copper (except for pot scourers and scouring or polishing pads, gloves and the like and cooking or heating apparatus of a kind used for domestic purposes, non-electric, and parts thereof) 10,0 9,0 8,0 7,0 6,0 5,0 4,0 3,0 2,0 1,0 0,0 see Annex I-D 7419 Other articles of copper 10,0 9,0 8,0 7,0 6,0 5,0 4,0 3,0 2,0 1,0 0,0 see Annex I-D 7503 00 Nickel waste and scrap 10,0 9,0 8,0 7,0 6,0 5,0 4,0 3,0 2,0 1,0 0,0 see Annex I-D 7602 00 Aluminium waste and scrap 10,0 9,0 8,0 7,0 6,0 5,0 4,0 3,0 2,0 1,0 0,0 see Annex I-D 7802 00 00 00 Lead waste and scrap 10,0 9,0 8,0 7,0 6,0 5,0 4,0 3,0 2,0 1,0 0,0 see Annex I-D 7902 00 00 00 Zinc waste and scrap 10,0 9,0 8,0 7,0 6,0 5,0 4,0 3,0 2,0 1,0 0,0 see Annex I-D 8002 00 00 00 Tin waste and scrap 13,64 10,0 9,0 8,0 7,0 6,0 5,0 4,0 3,0 2,0 0,0 8101 97 00 00 Tungsten waste and scrap 13,64 10,0 9,0 8,0 7,0 6,0 5,0 4,0 3,0 2,0 0,0 8105 30 00 00 Waste and scrap of cobalt and of articles thereof 13,64 10,0 9,0 8,0 7,0 6,0 5,0 4,0 3,0 2,0 0,0 8108 30 00 00 Waste and scrap of titanium and of articles thereof 10,0 9,0 8,0 7,0 6,0 5,0 4,0 3,0 2,0 1,0 0,0 see Annex I-D 8113 00 40 00 Waste and scrap of cermets and of articles thereof 13,64 10,0 9,0 8,0 7,0 6,0 5,0 4,0 3,0 2,0 0,0 Waste products and scrap of ferrous metals HS code Description EIF (2016) EIF+1 (2017) EIF+2 (2018) EIF+3 (2019) EIF+4 (2020) EIF+5 (2021) EIF+6 (2022) EIF+7 (2023) EIF+8 (2024) EIF+9 (2025) EIF+10 (2026) Safeguard measures 7204 10 00 00 Waste and scrap of cast iron 9,5 euro per tonne 9,5 euro per tonne 7,5 euro per tonne 7,5 euro per tonne 5 euro per tonne 5 euro per tonne 3 euro per tonne 3 euro per tonne 0,0 0,0 0,0 7204 30 00 00 Waste and scrap of tinned iron or steel 9,5 euro per tonne 9,5 euro per tonne 7,5 euro per tonne 7,5 euro per tonne 5 euro per tonne 5 euro per tonne 3 euro per tonne 3 euro per tonne 0,0 0,0 0,0 7204 41 10 00 Turnings, shavings, chips, milling waste, sawdust and filings 9,5 euro per tonne 9,5 euro per tonne 7,5 euro per tonne 7,5 euro per tonne 5 euro per tonne 5 euro per tonne 3 euro per tonne 3 euro per tonne 0,0 0,0 0,0 7204 41 91 00 Trimmings and stampings in bundles 9,5 euro per tonne 9,5 euro per tonne 7,5 euro per tonne 7,5 euro per tonne 5 euro per tonne 5 euro per tonne 3 euro per tonne 3 euro per tonne 0,0 0,0 0,0 7204 41 99 00 Trimmings and stampings in not bundles 9,5 euro per tonne 9,5 euro per tonne 7,5 euro per tonne 7,5 euro per tonne 5 euro per tonne 5 euro per tonne 3 euro per tonne 3 euro per tonne 0,0 0,0 0,0 7204 49 10 00 waste and scrap ferrous metals, fragmentised (shredded) 9,5 euro per tonne 9,5 euro per tonne 7,5 euro per tonne 7,5 euro per tonne 5 euro per tonne 5 euro per tonne 3 euro per tonne 3 euro per tonne 0,0 0,0 0,0 7204 49 30 00 Waste and scrap ferrous metals in bundles 9,5 euro per tonne 9,5 euro per tonne 7,5 euro per tonne 7,5 euro per tonne 5 euro per tonne 5 euro per tonne 3 euro per tonne 3 euro per tonne 0,0 0,0 0,0 7204 49 90 00 Waste and scrap ferrous metals sorted and non-sorted 9,5 euro per tonne 9,5 euro per tonne 7,5 euro per tonne 7,5 euro per tonne 5 euro per tonne 5 euro per tonne 3 euro per tonne 3 euro per tonne 0,0 0,0 0,0 7204 50 00 00 Waste in bars (charge bars) for melting ferrous metals except alloyed steel 9,5 euro per tonne 9,5 euro per tonne 7,5 euro per tonne 7,5 euro per tonne 5 euro per tonne 5 euro per tonne 3 euro per tonne 3 euro per tonne 0,0 0,0 0,0 (1) Hereinafter, 2016 is shown for informative purpose and exclusively to indicate the moment of entry into force of the Agreement and conformity of the data in the table with agreed level of export duties. ANNEX II ANNEX I-D TO CHAPTER 1 OF TITLE IV OF THE AGREEMENT SAFEGUARD MEASURES FOR EXPORT DUTIES 1. During the 15 years following the EIF of the Agreement, Ukraine may apply a safeguard measure in the form of a surcharge to the export duty on the goods listed in Annex I-D to Chapter 1 of Title IV of the Agreement, consistent with paragraphs 1 to 11, if during any 1-year period following the EIF the cumulative volume of exports from Ukraine to EU under each listed Ukrainian customs code exceeds a trigger level, as set out in its Schedule included in Annex I-D to Chapter 1 of Title IV of the Agreement. 2. The surcharge Ukraine may apply under paragraph 1 shall be set according to its Schedule included in Annex I-D to Chapter 1 of Title IV of the Agreement and can only be applied for the remainder of the period as defined in paragraph 1. 3. Ukraine shall apply any safeguard measure in a transparent manner. For this purpose, Ukraine shall as soon as possible provide written notification to the EU of its intention to apply such a measure and provide all the pertinent information including the volume (in tonnes) of domestic production or collection of materials, and the volume of exports to the Union and to the world. Ukraine shall invite the Union for consultations as far in advance of taking such measure as practicable in order to discuss this information. No measure shall be taken within 30 working days after the invitation for consultations. 4. Ukraine shall ensure that the statistics that are used as evidence for such measures are reliable, adequate and publicly accessible in a timely manner. Ukraine shall provide without delay quarterly statistics on volumes (in tonnes) of exports to the Union and to the world. 5. The implementation and operation of Article 31 of this Agreement and related Annexes may be the subject of discussion and review in the Trade Committee referred to in Article 465 of this Agreement. 6. Any supplies of the goods in question which were en route on the basis of a contract made before the surcharge is imposed under paragraphs 1, 2 and 3, shall be exempted from any such surcharge. 7. This Annex sets out: those originating goods that may be subject to safeguard measures under Article 31 of this Agreement, the trigger levels for applying such measures defined for each of the Ukrainian customs code quoted, and the maximum surcharge to export duty that may be applied each 1-year period for each such good in addition to export duty. All duties are expressed in % unless otherwise specified; EIF refers to the 12-month period following the date of entry into force of the Agreement; EIF+1 refers to the 12-month period beginning on the first anniversary of entry into force of the Agreement; and so on until EIF+15. 8. For the hide raw materials as covered below: Coverage: the hide raw materials falling within the following Ukrainian customs codes: 4101, 4102, 4103 90. Year (WTO) 2016 (1) 2017 2018 2019 2020 2021 Ukraine WTO commitment 22,0 21,0 20,0 20,0 20,0 20,0 Year (Agreement) EIF EIF+1 EIF+2 EIF+3 EIF+4 EIF+5 Ukraine export duty to EU 11,00 9,84 8,70 7,95 7,14 6,25 Trigger Level (tonne) 300,0 315,0 330,0 345,0 360,0 375,0 Maximum surcharge 0,00 0,66 1,30 2,05 2,86 3,75 Year (WTO) 2022 2023 2024 2025 2026 Ukraine WTO commitment 20,0 20,0 20,0 20,0 20,0 Year (Agreement) EIF+6 EIF+7 EIF+8 EIF+9 EIF+10 Ukraine export duty to EU 5,0 3,75 2,50 1,25 0,0 Trigger Level (tonne) 390,0 405,0 420,0 435,0 450,0 Maximum surcharge 5,0 6,25 7,5 8,75 10,0 Year (WTO) 2027 2028 2029 2030 2031 Ukraine WTO commitment 20,0 20,0 20,0 20,0 20,0 Year (Agreement) EIF+11 EIF+12 EIF+13 EIF+14 EIF+15 Ukraine export duty to EU 0,0 0,0 0,0 0,0 0,0 Trigger Level (tonne) 450,0 450,0 450,0 450,0 450,0 Maximum surcharge 8,0 6,0 4,0 2,0 0,0 9. For the sunflower seeds, whether or not broken as covered below: Coverage: the sunflower seeds, whether or not broken falling within the following Ukrainian customs codes: 1206 00. Year (WTO) 2016 2017 2018 2019 2020 2021 Ukraine WTO commitment 11,0 10,0 10,0 10,0 10,0 10,0 Year (Agreement) EIF EIF+1 EIF+2 EIF+3 EIF+4 EIF+5 Ukraine export duty to EU 9,1 8,2 7,3 6,4 5,5 4,5 Trigger Level (tonne) 100 000,0 100 000,0 100 000,0 100 000,0 100 000,0 100 000,0 Maximum surcharge 0,9 1,8 2,7 3,6 4,5 5,5 Year (WTO) 2022 2023 2024 2025 2026 Ukraine WTO commitment 10,0 10,0 10,0 10,0 10,0 Year (Agreement) EIF+6 EIF+7 EIF+8 EIF+9 EIF+10 Ukraine export duty to EU 3,6 2,7 1,8 0,9 0,0 Trigger Level (tonne) 100 000,0 100 000,0 100 000,0 100 000,0 100 000,0 Maximum surcharge 6,4 7,3 8,2 9,1 10,0 Year (WTO) 2027 2028 2029 2030 2031 Ukraine WTO commitment 10,0 10,0 10,0 10,0 10,0 Year (Agreement) EIF+11 EIF+12 EIF+13 EIF+14 EIF+15 Ukraine export duty to EU 0,0 0,0 0,0 0,0 0,0 Trigger Level (tonne) 100 000,0 100 000,0 100 000,0 100 000,0 100 000,0 Maximum surcharge 8,0 6,0 4,0 2,0 0,0 10. For the alloyed ferrous metal scrap, nonferrous metal scrap and semi-manufactured goods of them as covered below: Coverage: the waste and scrap of alloyed steel falling within the following Ukrainian customs codes: 7204 21, 7204 29 00 00, 7204 50 00 00. Year (WTO) 2016 2017 2018 2019 2020 2021 Ukraine WTO commitment 15,0 15,0 15,0 15,0 15,0 15,0 Year (Agreement) EIF EIF+1 EIF+2 EIF+3 EIF+4 EIF+5 Ukraine export duty to EU 10,0 9,0 8,0 7,0 6,0 5,0 Trigger Level (tonne) 4 000,0 4 200,0 4 400,0 4 600,0 4 800,0 5 000,0 Maximum surcharge 0,0 1,0 2,0 3,0 4,0 5,0 Year (WTO) 2022 2023 2024 2025 2026 Ukraine WTO commitment 15,0 15,0 15,0 15,0 15,0 Year (Agreement) EIF+6 EIF+7 EIF+8 EIF+9 EIF+10 Ukraine export duty to EU 4,0 3,0 2,0 1,0 0,0 Trigger Level (tonne) 5 200,0 5 400,0 5 600,0 5 800,0 6 000,0 Maximum surcharge 6,0 7,0 8,0 9,0 10,0 Year (WTO) 2027 2028 2029 2030 2031 Ukraine WTO commitment 15,0 15,0 15,0 15,0 15,0 Year (Agreement) EIF+11 EIF+12 EIF+13 EIF+14 EIF+15 Ukraine export duty to EU 0,0 0,0 0,0 0,0 0,0 Trigger Level (tonne) 6 000,0 6 000,0 6 000,0 6 000,0 6 000,0 Maximum surcharge 8,0 6,0 4,0 2,0 0,0 Coverage: the stainless steel in form of ingots and in other primary forms falling within the following Ukrainian customs codes: 7218 10 00 00. Year (WTO) 2016 2017 2018 2019 2020 2021 Ukraine WTO commitment 15,0 15,0 15,0 15,0 15,0 15,0 Year (Agreement) EIF EIF+1 EIF+2 EIF+3 EIF+4 EIF+5 Ukraine export duty to EU 10,0 9,0 8,0 7,0 6,0 5,0 Trigger Level (tonne) 2 000,0 2 100,0 2 200,0 2 300,0 2 400,0 2 500,0 Maximum surcharge 0,0 1,0 2,0 3,0 4,0 5,0 Year (WTO) 2022 2023 2024 2025 2026 Ukraine WTO commitment 15,0 15,0 15,0 15,0 15,0 Year (Agreement) EIF+6 EIF+7 EIF+8 EIF+9 EIF+10 Ukraine export duty to EU 4,0 3,0 2,0 1,0 0,0 Trigger Level (tonne) 2 600,0 2 700,0 2 800,0 2 900,0 3 000,0 Maximum surcharge 6,0 7,0 8,0 9,0 10,0 Year (WTO) 2027 2028 2029 2030 2031 Ukraine WTO commitment 15,0 15,0 15,0 15,0 15,0 Year (Agreement) EIF+11 EIF+12 EIF+13 EIF+14 EIF+15 Ukraine export duty to EU 0,0 0,0 0,0 0,0 0,0 Trigger Level (tonne) 3 000,0 3 000,0 3 000,0 3 000,0 3 000,0 Maximum surcharge 8,0 6,0 4,0 2,0 0,0 Coverage: the copper falling within the following Ukrainian customs codes: 7401 00 00 00, 7402 00 00 00, 7403 12 00 00, 7403 13 00 00, 7403 19 00 00. Year (WTO) 2016 2017 2018 2019 2020 2021 Ukraine WTO commitment 15,0 15,0 15,0 15,0 15,0 15,0 Year (Agreement) EIF EIF+1 EIF+2 EIF+3 EIF+4 EIF+5 Ukraine export duty to EU 10,0 9,0 8,0 7,0 6,0 5,0 Trigger Level (tonne) 200,0 210,0 220,0 230,0 240,0 250,0 Maximum surcharge 0,0 1,0 2,0 3,0 4,0 5,0 Year (WTO) 2022 2023 2024 2025 2026 Ukraine WTO commitment 15,0 15,0 15,0 15,0 15,0 Year (Agreement) EIF+6 EIF+7 EIF+8 EIF+9 EIF+10 Ukraine export duty to EU 4,0 3,0 2,0 1,0 0,0 Trigger Level (tonne) 260,0 270,0 280,0 290,0 300,0 Maximum surcharge 6,0 7,0 8,0 9,0 10,0 Year (WTO) 2027 2028 2029 2030 2031 Ukraine WTO commitment 15,0 15,0 15,0 15,0 15,0 Year (Agreement) EIF+11 EIF+12 EIF+13 EIF+14 EIF+15 Ukraine export duty to EU 0,0 0,0 0,0 0,0 0,0 Trigger Level (tonne) 300,0 300,0 300,0 300,0 300,0 Maximum surcharge 8,0 6,0 4,0 2,0 0,0 Coverage: the copper falling within the following Ukrainian customs codes: 7403 21 00 00, 7403 22 00 00, 7403 29 00 00. Year (WTO) 2016 2017 2018 2019 2020 2021 Ukraine WTO commitment 15,0 15,0 15,0 15,0 15,0 15,0 Year (FTA) EIF EIF+1 EIF+2 EIF+3 EIF+4 EIF+5 Ukraine export duty to EU 10,0 9,0 8,0 7,0 6,0 5,0 Trigger Level (tonne) 4 000,0 4 200,0 4 400,0 4 600,0 4 800,0 5 000,0 Maximum surcharge 0,0 1,0 2,0 3,0 4,0 5,0 Year (WTO) 2022 2023 2024 2025 2026 Ukraine WTO commitment 15,0 15,0 15,0 15,0 15,0 Year (Agreement) EIF+6 EIF+7 EIF+8 EIF+9 EIF+10 Ukraine export duty to EU 4,0 3,0 2,0 1,0 0,0 Trigger Level (tonne) 5 200,0 5 400,0 5 600,0 5 800,0 6 000,0 Maximum surcharge 6,0 7,0 8,0 9,0 10,0 Year (WTO) 2027 2028 2029 2030 2031 Ukraine WTO commitment 15,0 15,0 15,0 15,0 15,0 Year (Agreement) EIF+11 EIF+12 EIF+13 EIF+14 EIF+15 Ukraine export duty to EU 0,0 0,0 0,0 0,0 0,0 Trigger Level (tonne) 6 000,0 6 000,0 6 000,0 6 000,0 6 000,0 Maximum surcharge 8,0 6,0 4,0 2,0 0,0 Coverage: the alloyed ferrous metal scrap, nonferrous metal scrap and semi-manufactured goods of them falling within the following Ukrainian customs codes: 7404 00, 7405 00 00 00, 7406, 7418 19 90 00, 7419, 7503 00, 7602 00, 7802 00 00 00, 7902 00 00 00, 8108 30 00 00. Year (WTO) 2016 2017 2018 2019 2020 2021 Ukraine WTO commitment 15,0 15,0 15,0 15,0 15,0 15,0 Year (Agreement) EIF EIF+1 EIF+2 EIF+3 EIF+4 EIF+5 Ukraine export duty to EU 10,0 9,0 8,0 7,0 6,0 5,0 Trigger Level (tonne) 200,0 210,0 220,0 230,0 240,0 250,0 Maximum surcharge 0,0 1,0 2,0 3,0 4,0 5,0 Year (WTO) 2022 2023 2024 2025 2026 Ukraine WTO commitment 15,0 15,0 15,0 15,0 15,0 Year (Agreement) EIF+6 EIF+7 EIF+8 EIF+9 EIF+10 Ukraine export duty to EU 4,0 3,0 2,0 1,0 0,0 Trigger Level (tonne) 260,0 270,0 280,0 290,0 300,0 Maximum surcharge 6,0 7,0 8,0 9,0 10,0 Year (WTO) 2027 2028 2029 2030 2031 Ukraine WTO commitment 15,0 15,0 15,0 15,0 15,0 Year (Agreement) EIF+11 EIF+12 EIF+13 EIF+14 EIF+15 Ukraine export duty to EU 0,0 0,0 0,0 0,0 0,0 Trigger Level (tonne) 300,0 300,0 300,0 300,0 300,0 Maximum surcharge 8,0 6,0 4,0 2,0 0,0 11. For the 5 years following the end of the transitional period, i.e. between EIF+10 and EIF+15, the safeguard mechanism will continue to be available. The maximum surcharge value will decrease linearly from its value specified at EIF +10 to 0 at EIF +15. (1) Hereinafter, 2016 is shown for informative purpose and exclusively to indicate the moment of entry into force of the Agreement and conformity of the data in the table with agreed level of export duties.